Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the preliminary amendment filed 7/16/2019, claim 1 is cancelled, and new claims 2-21 are added. Claims 2-21 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "position information" in lines 11-12. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “position information” in line 7, or another new position information. For similar reason, claim 15 and dependent claims thereof are rejected as well.
Claim 3 recites the phrase “obtaining acceleration information, obtaining position information and determining a map of flight turbulence” in line 3. Given the lack of antecedent basis, it is unclear whether the phrase refers to the steps of “obtaining acceleration information, obtaining position information and determining a map of flight turbulence” in claim 2 or not. If this is not intended, 
Claim 4 recites the limitation "acceleration information" in line 3. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “acceleration information” in line 2, or another new acceleration information. For similar reason, claim 16 is rejected as well.
Claim 11 recites the limitation "the received acceleration information" in line 3. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to the “acceleration information” in claim 2, or “acceleration information” in claim 10. 
Claim 21 recites the limitation “receiving acceleration information after the flight”. The limitation renders the claim indefinite because it is unclear how the step of “determine a map of flight turbulence during the flight based on the acceleration information and position information” in its parent claim 15 can be performed if the data is received after the flight.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 
[STEP 1] The claim recites at least one step or system. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 2 and 15 recite(s) “obtaining acceleration information of a passenger on the flight, the acceleration information measured; obtaining position information 
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “portable electronic device,” or “server having a memory”1 nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses a passenger sensing motions during flight, and determining turbulence based on the sensed motions. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas. Also, nothing in the claim element precludes the step from practically being performed in the mind. Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “portable electronic device,” or “server having a memory”.
The “portable electronic device,” or “server having a memory” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 3-14 and 16-21 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “employing a server” [claims 3, 4, and 12-14] and storing data [claims 5-7 and 17-19]2, which are no more than mere instructions to apply the exception using a generic computer component, generally linking the use of the judicial exception to a particular technological environment or field of use, insignificant extra-solution activity, or that are well understood, routine and conventional activities previously known to the industry. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. The additional Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the examiner takes OFFICIAL NOTICE that the aforementioned additional elements are well-known, routine and conventional activity. Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-7, 10-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Ganz et al (U.S. Patent Application Publication 2011/0257818), hereinafter Ganz.
Regarding claims 2 and 15, Ganz discloses a method/system of generating a map of turbulence experienced during a flight (Abstract) comprising: 
obtaining acceleration information using a portable electronic device of a passenger on the flight, the acceleration information measured using one or more accelerometers of the portable electronic device (1000 in FIG. 10; ¶0108: “In operation 1000, the portable data processing system is configured to be moved by a single person.  For example, the portable data processing system may be handheld data processing system 218 in FIG. 2..”; ¶0109: “the motion sensor system is comprised of a number of sensors that generate the data.  The number of sensors may include, for example, without limitation, an accelerometer …”); 
obtaining position information indicating a location of the portable electronic device when the acceleration information was measured (¶0111: “The turbulence information may include the number of pieces of data, location information for the aircraft …”); and 


Regarding claim 3, Ganz further discloses that obtaining acceleration information, obtaining position information and determining a map of flight turbulence comprises employing a server to receive acceleration information from the portable electronic device and to determine the map of flight turbulence (FIG. 12; ¶0119: “Further, the process may be implemented using remote data processing system 256 in aircraft 202 in FIG. 2.”).

Regarding claims 4 and 16, Ganz further discloses that employing the server to receive acceleration information comprises employing the server to receive acceleration information during the flight (¶0119: “Further, the process may be implemented using remote data processing system 256 in aircraft 202 in FIG. 2.”).

Regarding claims 5 and 17, Ganz further discloses comprising determining and storing maps of flight turbulence based on time of day (¶0115: “the processed turbulence information may include an indication of a period of time for which the turbulence may be present.”).

Regarding claims 6 and 18, Ganz further discloses determining and storing maps of flight turbulence based on time of year (¶0091: “Time stamps 404 may be associated with pieces of data 402 to indicate when pieces of data 402 were generated.”).



Regarding claim 10, Ganz further discloses obtaining acceleration information from portable electronic devices of multiple passengers on the flight (¶0027: “turbulence can be made through reports made by pilots in aircraft encountering turbulence.”).

Regarding claim 11, Ganz further discloses determining a map of flight turbulence versus seat position for the flight based on the received acceleration information (¶0039: “handheld data processing system 106 may be placed on a table, a cart, in a drawer, or some other location inside of aircraft 102.  As another example, handheld data processing system 106 may be secured to a monument or other structure in the interior of the aircraft using a strap, a hook-and-loop fastener, and/or other suitable types of fastening systems.”; ¶0047: “global positioning system unit 124 may be part of handheld data processing system 106.”).

Regarding claim 12, Ganz further discloses employing a server to collect acceleration information from portable electronic devices of passengers on multiple flights (¶0101: “Processed turbulence information 700 is generated from receiving turbulence information from multiple portable data processing systems on different aircraft.”; ¶0119: “The process begins by receiving turbulence information from a number of aircraft (operation 1200).”).

Regarding claim 14, Ganz further discloses employing the server to receive acceleration information during each flight (¶0119: “Further, the process may be implemented using remote data processing system 256 in aircraft 202 in FIG. 2.”)..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz.
Regarding claim 13, Ganz further discloses employing the server to determine a map of flight turbulence over each flight based on the collected acceleration information (¶0090: “turbulence information 400 includes … flight number 410.”;)
Ganz further discloses that such information can be modified (¶0093: “turbulence information 400 may be modified, changed, or replaced during processing.”) but does not explicitly disclose that such modification can be a turbulence per route of each flight. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known flight summary information because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 21, Ganz further discloses using a portable device to collect acceleration information but does not explicitly disclose receiving acceleration information after the flight.
The examiner takes OFFICIAL NOTICE that transmitting data after the flight, ex. turning on/off airplane mode, was old and well known in the art at the time of applicant's invention, as it provides means to transmit data after the portable device is enabled for communication and, therefore, enable to prevent unsuccessful attempts to transmit the data while such transmission is not enabled during the flight.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known airplane mode because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one .

Claims 8, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz in view of Dorfmann et al (U.S. Patent Application Publication 2012/0319869), hereinafter Dorfmann.
Regarding claims 8, 9 and 20, Ganz does not explicitly disclose obtaining biometric information collected from the passenger during the flight; and determining a map of stress level during the flight based on the collected biometric information.
However, Dorfmann teaches monitoring biometric information of a user of the electronic device and adjusts content provided to the user based on the biometric information (display system after corresponding adjustment for each threshold based on the user’s mental state as shown in fig. 2B-2C, paragraphs 0027-0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ganz by incorporating Dorfmann’s dynamic adjustment of the presentation in order to help reduce the user’s mental stress.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Estkowski et al (U.S. Patent Application Publication 2013/0126679).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims do not positively recite the limitation “one or more accelerometers” as a constituent of the claimed system or method. That is, Examiner considers “measured using one or more accelerometers” merely recites the origin of the information and does not require any step to be performed by the accelerometers, or is a structural element of the claimed system. Therefore, mere origin of the data is not considered additional elements as no patentable weight is given.
        2 Examiner considers the limitation “obtain biometric information collected from the passenger during the flight” and determines that the limitation is directed to an abstract idea as such obtaining can be performed mentally and/or as human activities.